On Application por Rehearing.
TYSON, J.
The only point presented in the application for rehearing is the one in which we 'held that the answers to the questions: “That would have been a pretty bad track had it been worn half an inch in some places, wouldn’t it?” “And make it dangerous, wouldn’t it?” were improper. Upon reconsideration it is our opinion that in this we committed an error. The answers to these questions were elicited upon a cross examination of a witness who had upon direct examination testified, “that the rails were in good -condition, that they were not worn but very little; that they were not worn enough to injure them in any way — it was not worn to hurt anything. I didn’t see anything there in that track that would have a tendency to make the cars get • off the track.” It was legitimate on cross-examination to rebut this testimony, if it be illegal, by illegal testimony. This point was -not insisted on in brief of counsel when the case was first-examined, and was overlooked in the preparation of the original opinion. Some of the judges are of the opinion that the evidence was proper anyway.
Affirmed.